Citation Nr: 1456003	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July to December 2006, and had active military service from August 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  


FINDING OF FACT

With consideration of the benefit of the doubt rule, the competent and persuasive evidence shows that the Veteran's left ear hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claim, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for left ear hearing loss.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The VA recognizes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).

The Veteran contends that service connection is warranted for left ear hearing loss.  He contends that his left ear hearing loss is directly related to an in-service acoustic trauma incurred during ACDUTRA in 2006.  He alleges that he did not have left ear hearing loss before service entrance in 2006, and that his left ear hearing was damaged by a grenade simulator during training in September 2006.  He noted that he did not report to sick call because the drill sergeants told him that if he did, he would not be allowed to leave until the issue was resolved.  He reported that, immediately after the explosion, he could not hear anything and he experienced ringing in his ears for two weeks.  He notes that, since that incident, his hearing has been worse where he is unable to hear certain tones such as back-up alarms on trucks as well as low speech or when someone is not directly facing him.

Initially, the Board observes that, although some of the Veteran's STRs have been obtained, review of the STRs in the claims file show only two documents from the Veteran's period of ACDUTRA in 2006.  Importantly, the STRs do not contain entrance or separation examinations from that period of ACDUTRA in 2006.  The Veteran's service treatment records from his second period of active duty service from August 2008 through September 2009 have been associated with the claims file.  

The Veteran's service treatment records from 2006 reflect that he was treated in September 2006 for a wound abscess.  Another medical record from September 2006 notes that there was no complaint with regard to the Veteran's ears.  The Veteran's service treatment records beginning in May 2008, prior to his service entrance in August 2008, reflect that the Veteran's left ear hearing threshold was 65 decibels at 4000 Hertz (Hz).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The May 2008 audiological evaluation shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
65

Moreover, the Veteran received a physical profile for hearing loss in July 2008 restricting his unprotected noise exposure and requiring annual hearing tests.  An August 2008 uninterpreted audiogram states that the Veteran was able to retain his assignment, but that he must wear hearing protection in hazardous noise environments when possible.  There was no restriction on communication ability, and an ear, nose, and throat referral was suggested for a shallow left tympanogram and possible middle ear pathology.

An August 2009 audiological evaluation reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
5
20
60

The following day, a follow-up audiological evaluation was conducted, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
0
20
60

A May 2010 audiological evaluation shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
10
60

The diagnosis was left ear moderate high frequency sensorineural hearing loss at 4000 decibels only, consistent with prior results.

In January 2010, the Veteran underwent a VA audiological examination.  The Veteran reported hearing loss with difficulty hearing in noise.  He reported in-service noise exposure, including military equipment engines, simulators, and generators; occupational noise exposure, including heavy equipment; and recreational noise exposure, including hunting.  He also noted an onset date for hearing loss of 2006, following a simulator explosion.  The audiological evaluation shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
10
45

Speech recognition was 100 percent in the left ear.  The diagnosis was left ear hearing within normal limits through 3000 Hz, dropping to a moderate sensorineural hearing loss at 4000 Hz, recovering to within normal limits at 6000 Hz.  Tympanograms were within normal limits and acoustic reflex testing was unremarkable.

In a September 2010 addendum, the VA examiner noted that the Veteran's hearing loss pre-existed his military service because it was noted on his 2008 enlistment examination, and opined that the Veteran's left ear hearing loss was not caused by or a result of his military service because the results of the January 2010 audiological examination were "similar to those obtained on his enlistment audio exam in 2008."  The examiner did not address the Veteran's contentions regarding the onset of his hearing loss during his 2006 period of service.

In May 2013, the RO requested another VA opinion regarding the etiology of the Veteran's left ear hearing loss.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by service, but explained that an opinion could not be provided because the record did not provide any documentation of audiometric data prior to 2008.

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that, with consideration of the benefit of the doubt, service connection for left ear hearing loss is warranted.  

As noted above, the Veteran's service treatment records from his 2006 period of service are scant.  However, the Veteran has provided lay statements that he experienced in-service acoustic trauma from a grenade simulator.  He has also provided statements that he first experienced left ear hearing loss following his in-service acoustic trauma, and that he has continued to experience those symptoms since ACDUTRA in 2006.

The Veteran is competent to testify as to observable symptoms such as hearing difficulty, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is also competent to report in-service occurrences which he witnessed, such as the explosion of a grenade simulator.  The Veteran has consistently reported that his left ear hearing difficulty first began during service in 2006 following an explosion from a grenade simulator.  As noted above, hearing difficulty is the type of condition that a lay person can identify.  Id.  The Veteran is credible with respect to his assertions of experiencing in-service acoustic trauma caused by a grenade simulator explosion as well as hearing difficulty in service and continuously since service because his statements regarding the onset are consistent.  In this regard, the Board notes that hearing loss, as described above, is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1338.  

The Veteran filed his initial claim for left ear hearing loss in December 2009, just three months after his discharge from service, and indicated an onset of September 2006.  He has consistently alleged that his left ear hearing loss began following a grenade simulator explosion.  Moreover, none of the VA examiners addressed the Veteran's statements of hearing difficulty during ACDUTRA in 2006 or provided an opinion as to whether the Veteran's left ear hearing loss is directly related to his reported acoustic trauma during his 2006 service.  Accordingly, the VA opinions of record are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, with consideration of the Veteran's credible and competent statements, and the evidence which shows left ear hearing loss as early as May 2008, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss is related to his active duty service.  When resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


